It DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s reply to the April 9, 2021 Advisory Action, filed August 2, 2021 is acknowledged.
Any objection or rejection of record in the previous Office Action not addressed herein is withdrawn in light of Applicants’ arguments and/or amendments.

Claim Status
Claims 1, 3-4, 6, 10-15, and 19-22 are cancelled.  Claims 2, 5, 7-9, 16-18, and 23-30 are pending.  Claims 16, 23, and 27 are amended.  Claim 30 is new.  Claims 2, 5, 7-9, 16-18, and 23-30 are currently under examination.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered.
 
Note
Please note that Khaleda Bhuiya Hasan is now the examiner of record.


Drawings
The drawings are objected to because Figure 4B recites sequences without a SEQ ID NO.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
The attempt to incorporate subject matter into this application by reference to the sequence listing is ineffective because the file size should be listed in bytes, not kilobytes.
The disclosure is objected to because of the following informalities: the Brief Description of the Drawings of Figure 4B does not identify a SEQ ID NO for the sequence recited in the drawing.  
Appropriate correction is required.

Claim Objections
Claim 23 is objected to because of the following informalities:  line 2 reciting "human cell is a is" should read "human cell is".  Appropriate correction is required.


Claim Rejections - 35 USC § 112 – withdrawn
	Rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of Applicant’s cancellation of claim 4.
	Rejection of claim 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of Applicant’s cancellation of claim 6.

Claim Rejections - 35 USC § 112 – new rejection necessitated by amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, 7-9, 16-18, and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "at least one sequence" in lines 10-11.  It is unclear if the limitation is referring to the first “at least one sequence” of line 9 or a different at least one sequence.  The claim should recite “the at least one sequence” if it is referring to the “at least one sequence” of line 9. 


Claim Rejections - 35 USC § 102 – maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18, 2, 5, 7-9, 21, 22, 27, and 29 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Neuteboom et al (US 2019/0309290). This rejection has been rewritten to address the amendments.
Neuteboom et al. disclose a method of genome editing comprising delivering to a cell a composition comprising a non-naturally occurring RNA molecule which comprises a donor
RNA covalently attached to a tracrRNA and guide RNA having homology to an intended DNA target site (see paragraph [0021]-[0023], paragraph [0052], [0053] and [0055]). Neuteboom et al. disclose that the donor and guide RNA is connected through a linker (see Figure 1).

Neuteboom et al. disclose that the cell may be eukaryotic cell including plant cell and human cell, and particularly human induced pluripotent stem cell (iPSC) (see paragraph [0043] and [0227]). Neuteboom et al. disclose that the RNA molecule many contain modified polynucleotide (see paragraph [0113]). Neuteboom et al. disclose that the tracrRNA and guide RNA is attached covalently and forms a single guide RNA (see Figure 1, and paragraph [0053]).
Therefore, the disclosure of Neuteboom anticipates the claimed invention.  

Response to Affidavit
In the affidavit entitled “Izhar Declaration”, Inventor Izhar argues that a person of ordinary skill in the art has no reasonable expectation of successfully editing a genomic target site in a human cell based on the sequence of a RNA molecule synthesized outside the cell, as claimed in the instant application, because the ability of RNA synthesized outside the cell to function as a template molecule for genomic DNA editing was completely unknown in the context of a mammalian cell, and in particular in the context of a human cell (see paragraphs 7-8).  Applicant further argues that Neuteboom cannot and does not show that delivery of an exogenous, externally-produced RNA molecule has any editing effect in a eukaryotic cell.  
S. cerevisiae which predominantly uses homologous recombination and is missing key alt-NHEJ genes PARP1 and DNA ligase III (see Sallmyr and Tomkinson, 2018 and Dudasova et al. 2004).  Inventor Izhar points out that differences in the DNA repair pathways between plants and humans is illustrated by the lack of homologues between key genes involved in DNA damage response pathways in these two eukaryotic systems (see Yoshiyama et al., 2013).  Inventor Izhar argues that the effect of differences between eukaryotic cellular environments and their repair machinery results in differences in DNA editing between plant cells and human cells (see Hou et al. US-20190264232-A1).
Inventor Izhar asserts that at the time of the invention, DNA template molecules were the accepted choice for template-based repair, but that using RNA molecules synthesized outside of the cell was completely unknown in the context of a mammalian cell, in particular a human cell (see paragraph 17).  Therefore, there would not have been a reasonable expectation of success.
The Izhar Declaration under 37 CFR 1.132 filed August 2, 2021 is insufficient to overcome the rejection of claims 16-18, 2-9, 21, 22, 27, and 29 under 35 U.S.C. 102(a)(2) as set forth in the last Office action.  The arguments has been fully considered but deemed .

Response to Arguments
Applicant's arguments filed August 2, 2021 have been fully considered but they are not persuasive.  Applicant argues that Neuteboom does not teach a method for genome editing in a human cell that requires delivering to the human cell an RNA molecule that is synthesized outside of the human cell as currently claimed by Applicant.  Applicant further argues that none of the purported examples of Neuteboom describe what is recited in claim 16 and that no other portion of Neuteboom describes completely what is recited in claim 16.  Applicant asserts that .
The above argument has been fully considered but deemed unpersuasive.  Applicant's reading of the previous rejection is incomplete because the rejection cites more teaching from Neuteboom than that from [0021]-[0023], [0053] and [0056] as suggested by Applicant.  Claim 16 only recites a single step of "delivering to the human cell a composition comprising a non-naturally occurring RNA molecule synthesized outside the human cell which comprises a donor RNA covalently attached to a tracrRNA, which is in turn covalently attached to a guide RNA." The argument based on the arrangement of all steps in same way is irrelevant because there is only one step.  With regard to the argument directed to the RNA being synthesized outside of the human cell, it would have been apparent if the RNA is being delivered to a human cell, the RNA has already been synthesized outside of the human cell.  Since the claim does not set forth any limitation how the RNA is synthesized, the RNA molecule taught by Neuteboom meets this limitation.  In response to the argument of not having reason to choose the paragraph [0053] and [0055], Applicant's attention is directed to the beginning of the paragraphs, which states "most preferably the fusion NA is one molecule" "in a most preferred embodiment, both 
Applicant, on page 11, argues that “Neuteboom for the first time provided what appears to be merely a prophetic example applied to HEK293 cells in their February 14, 2017 priority document, i.e. European Application No. 17156018.8”.  Applicant asserts that by February 14, 2017 Applicant had filed several examples involving human cells which provided experimental data.  Applicant argues that it would have been unreasonable for the POSA to have made the selection to apply the method of genome editing in a human cell as recited in claim 16 based on the disclosure of Neuteboom.  Applicant argues, citing the Izhar Declaration (discussed above), that absent a showing of successful mammalian or human DNA editing by a directly delivered RNA fusion molecule, the POSA would have no basis to believe that such an approach to eukaryotic DNA editing would work successfully.  Applicant argues that is no rationale for making such selection. Applicant cites Microsoft Corp. v. Biscotti, Inc., and alleges Neuteboom merely provides disconnected elements that span several embodiments and does not arrange all claim feature in the same way as in the currently pending claims. Applicant asserts that Neuteboom does not teach delivery of an externally produced RNA molecule has any editing effect in a eukaryotic cell.
This argument has been fully considered but deemed unpersuasive.  The Office asserts that the Neuteboom reference has support for genome editing in human cells in both April 29, 2016 priority documents, i.e., European Application Nos. 16167774.5 and 16167773.7 (see page 6, lines 19-21).  Neuteboom further discloses an example with HEK293 cells in the April 

Claim Rejections - 35 USC § 103 – maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuteboom et al. This is rejection is maintained.
The teachings from Neuteboom et al. have been discussed above.
However, Neuteboom et al. do not specifically teach that the cell to be modified is a myocyte, hepatocyte, an osteocyte or a neuron.
It would have been obvious to an ordinary skilled in the art that the method of modification using donor RNA guide RNA fusion taught by Neuteboom et al. is not limited to a particular cell type. It would have been obvious to an ordinary skilled in the art to recognize that the method may be adapted to be applied to a wide range of cells including microbial, animal, human or plant cell, wherein specific examples of human cells such as HEK293 and iPSC are given. The level of skill in the art is high. Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to applied the genome modification method to other types of cell such as myocytes, hepatocytes, osteocytes and neuron as claimed. The ordinary skilled in the art would be motivated to do so for the purpose of establishing cell models of diseases involve these particular cell type (for example, DMD,
Alzheimer). Therefore, the claimed invention would have been obvious to an ordinary skilled in the art before the instant application was filed.

s 25, 27-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuteboom et al., in view Rossi et al (WO2013/071047, IDS). This rejection has been rewritten to address the added claim.
The teachings from Neuteboom et al. have discussed above.
However, Neuteboom et al. do not specifically teach if the fusion RNA is generated by in vitro transcription.
Rossi et al. teach methods and compositions for in vitro transcribing RNA from DNA templates, wherein any desired open reading frame (ORF) can be easily cloned and transcribed (see page 20, paragraph [00113], lines 1-5). Rossi et al. also teach that RNA molecules contained modified polynucleotide such as pseudo-UTP (see paragraph [00250]).  Rossi et al. further teach synthesized RNA comprising non-methylated cap structures (see paragraph [00226]).
It would have been obvious to an ordinary skilled in the art to recognize that the most preferred genome modification method taught by Neuteboom et al. requires RNA to be  transcribed before being introduced into a eukaryotic cell (see paragraph [0055] and [0056]). Although Neuteboom et al. do not provide specific teaching of RNA synthesis, methods of RNA transcription were well known in the art before the time of filing.  One way to transcribe RNA is in vitro transcription based on a DNA template, which is taught by Rossi et al., wherein modified nucleotides, such as pseudo-dUTP, and non-methylated cap analogs may be used in the synthesis process.  Rossi et al. teach that to increase efficiency of expression in cells, a synthesized RNA can comprise a cap (see paragraph [00222]).  Combining prior art known method to achieve their intended purpose (increased efficiency of expression in cells) would have been within the capability of an ordinary skilled in the art.  Therefore, the claimed invention would have been obvious to an ordinary skilled in the art before the time the application was filed.

24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuteboom et al., in view of Welz and Muller (Tetrahedron Letters, 2002, Vol.43, pages 795-797). This rejection is maintained.
The teachings from Neuteboom et al. has been discussed above.
However, Neuteboom et al. do not specifically teach that the fusion RNA is generated by chemical synthesis.
Welz and Muller teach an improved method for preparing activator in RNA chemical synthesis, which result in a more efficient RNA synthesis (see abstract, and page 797, 1st col., last paragraph).
It would have been obvious to an ordinary skilled in the art to recognize that the most preferred genome modification method taught by Neuteboom et al. requires RNA to be transcribed before being introduced into a eukaryotic cell (see paragraphs [0055] and [0056]).
Although Neuteboom et al. do not provide specific teaching of RNA synthesis, methods of RNA synthesis are well known in the art before the time of filing. One way to generating RNA is by chemical synthesis as evidenced by the teaching from Welz and Muller, which teach optimization of chemical RNA synthesis by using a novel activator. Combining prior art known methods to achieve their intended purpose would have been within the capability of an ordinary skilled in the art. Therefore, the claimed invention would have been obvious to an ordinary skilled in the art before the instant application was filed.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuteboom et al., in view of Ponchon et al. (Nature Protocol, 2009, Vol.4, No.6, pages 947-959). This rejection is maintained.
The teaching of Neuteboom et al. has been discussed above.
However, Neuteboom et al. do not specifically teach if the fusion RNA is generated by transcription in a non-target cell and subsequently isolated for delivery to the eukaryotic cell.

RNA in E. Coli using a tRNA scaffold (see abstract). Ponchon provides a detailed protocol for how to express RNA of interest in E. coli and isolating said RNA subsequently (see page 952-
957).
It would have been obvious to an ordinary skilled in the art to recognize that the most preferred genome modification method taught by Neuteboom et al. requires RNA to be transcribed before being introduced into a eukaryotic cell (see paragraphs [0055] and [0056]).
Although Neuteboom et al. do not provide specific teaching of how RNA is generated, methods of RNA synthesis in vivo are well known in the art before the time of filing. One way to generate
RNA is by in vivo transcription in E. coli culture as evidenced by the teaching from Ponchon, which teach RNA expression in E coli and subsequent purification of said recombinant RNA. Combining prior art known methods to achieve their intended purpose would have been within the capability of an ordinary skilled in the art. Therefore, the claimed invention would have been obvious to an ordinary skilled in the art before the instant application was filed.

Response to Arguments
Regarding claim 23, Applicant argues that Neuteboom does not teach the claimed invention, and POSITA would not reasonably expect any type of genome editing to occur in a myocyte, cardiomyocyte, osteocyte or neuron because each of these are post mitotic cell types, which are well known to lack detectable rates of homology directed repair. 
This argument is not persuasive because the claimed method requires only a single step of delivering the fusion RNA molecule to a human cell hepatocyte, osteocyte, neuron and myocyte. The rejection in the office action already given motivation to genome editing in said cell. A skilled artisan would at least try to following the teaching from Neuteboom to modify the cell types as claimed. 

	
Double Patenting – new rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2, 5, 7-8, 16-18, 23, 27-28, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 17-20, 26-27, 31, 34, 36-41, 45, 54, 67-68, 71-73, 75, and 79-81 of copending Application No. 16/341835 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims.
Claims 1, 2, 4, 17-20, 26-27, 31, 34, 36-41, 45, 54, 67-68, 71-73, 75, and 79-81 of the ‘835 application encompass a method of genome editing in a cell comprising delivering to a mammalian cell a composition comprising a non-naturally occurring RNA molecule which comprises a donor RNA covalently attached to a tracrRNA attached to a guide RNA having homology to an intended DNA target site in the mammalian cell which contains a PAM recognition sequence, where the donor RNA contains at least one sequence difference relative to the intended DNA target site sequence and where the composition further comprises RNA-guided DNA nuclease.  The claims of the ‘835 application further encompass a method of genome editing where the RNA molecule is contains a modified polynucleotide, wherein the modified polypeptide is 1-methyl pseudo-uridine or comprises a non-methylated cap-analog. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636